 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10
11 SHAWN      ALGER as an individual and on behalf
   of all others similarly situated,
                                                         Case No. 2:18-cv-00360-MCE-EFB

12                                                       ORDER GRANTING DEFENDANT FCA
                    Plaintiff,                           US LLC’S REQUEST TO SEAL
13                                                       INFORMATION IN AND ATTACHED TO
            vs.                                          ITS OPPOSITION TO PLAINTIFF’S
14                                                       MOTION FOR CLASS CERTIFICATION
15 FCA US LLC f/k/a CHRYSLER GROUP LLC, a                AND APPOINTMENT OF CLASS
   Delaware Corporation, and DOES 1 through 100,         REPRESENTATIVE AND CLASS
16 inclusive ,                                           COUNSEL

17                  Defendants                           Judge: Hon. Morrison C. England, Jr.
18
19
            Defendant FCA US LLC requested an order allowing it to file under seal unredacted
20
     versions of (1) Defendant’s Memorandum in Opposition to Plaintiff’s Motion for Class
21
     Certification and Appointment of Class Representative and Class Counsel; (2) Exhibits A to HH
22
23 (with the exception of AA and CC) to the Declaration of Fred J. Fresard in Support of Defendant’s
24 Memorandum in Opposition to Plaintiff’s Motion for Class Certification and Appointment of Class
25 Representative and Class Counsel; and (3) Exhibits 1 to 5 to the Declaration of Krista L. Lenart in
26 Support of Defendant’s Memorandum in Opposition to Plaintiff’s Motion for Class Certification
27
     and Appointment of Class Representative and Class Counsel because these materials contain
28
     information the parties or third-parties have designated “CONFIDENTIAL” pursuant to the
 1 Stipulated Protective order entered in this case. (ECF No. 19).
 2          This Court determines that there are sufficient reasons to protect the confidentiality of the
 3
     information contained in the above-referenced materials and hereby GRANTS Defendant’s request
 4
     and directs the Clerk of the Court to file under seal the complete, unredacted versions of the above-
 5
     referenced materials. These documents shall remain under seal indefinitely, pending further order of
 6
 7 this Court.
 8          IT IS SO ORDERED.

 9 Dated: July 22, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
